Guerry, J.
Sybil Johnson was jointly indicted with Jeff Davis, Paul Barker, and Edna Barron, for robbery and assault and battery upon T. D. Rogers. Sybil Johnson and Edna Barron were tried jointly and both found guilty. Sybil Johnson excepts to the overruling of her motion for a new trial. Without setting out in detail the testimony of the various witnesses who testified at the trial, it is sufficient to state that the evidence disclosed substantially the following facts: On the day of the robbery, which was on Monday, the defendant was in company with those jointly indicted with her, and also on the Sunday preceding the robbery. *451All of them left Cartersville in Edna Barron’s car together Monday, and stopped and purchased some whisky at a filling station, and then drove on to Mr. Eogers’ store, where the two men, Paul Barker and Jeff Davis, were let out of the car. These two entered the store of Mr. Eogers and committed an assault and battery upon him and robbed him of the articles and money named in the indictment. Quite a struggle ensued between Mr. Eogers on the one hand and Paul Barker and Jeff Davis on the other, and the shirt of Jeff Davis became bloody from wounds inflicted on Mr. Eogers. While Barker and Davis were in the store, the defendant and Edna Barron drove off and remained a few minutes, and when they were returning to the store and were within a short distance of it, a witness for the State testified that she told them not to go over near the store, because she thought there was a robbery being committed, and instead of obeying her admonition they immediately speeded up the car and stopped in front of the store and picked Paul Barker and Jeff Davis up. Paul Barker and Jeff Davis concealed themselves in the back of the car and the car sped off. They returned to Cartersville by a very circuitous route over a road not frequently traveled. Edna Barron told a witness that she was given some of the money and knew where it came from, and how Paul Barker and Jeff Davis got it. It was shown that the defendant was a half sister of Jeff Davis, and that they both, a few years back, lived in the community with Eogers and knew that he usually kept large sums of money. We are of the opinion that the evidence supports the verdict, especially under the ruling of the Supreme Court in Thompson v. State, 166 Ga. 758 (144 S. E. 301). There is no merit in any of the special grounds of the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.